DETAILED ACTION
This Office Action is in response to the application 16/957,712 filed on June 24th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/24/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 17 63211, the signed copy having been filed on December 26th, 2017.
Drawings
Figures 1-2 in the drawings filed on June 24, 2020 are objected because all of boxes and circles are lacked of detail information. Examiner respectfully suggested providing detail information in each box and circle.

Claim Objections
Claim 13 objected to because claim 13, line 7 “providing multimedia content to a user terminal…” is typographical error. Because a user terminal already defined in the preamble of the claim, it is suggested that the aforementioned limitation be further amended to “providing multimedia content to the user terminal….” Appropriate correction is required.
Claim 14 objected to because claim 14, line 5 “and a user terminal…” is typographical error. Because a user terminal already defined in the preamble of the claim, it is suggested that the aforementioned limitation be further amended to “and the user terminal….” Appropriate correction is required.
Claim 16 objected to because claim 16, line 6 “and a user terminal…” is typographical error. Because a user terminal already defined in the preamble of the claim, it is suggested that the aforementioned limitation be further amended to “and the user terminal….” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 14; claim 14 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “a user terminal,” “a content server” and “a license server.” In light of the specification (pages. [5]-[6]), the user terminal, the content server and the license server can be all construed as software per se since they do not embody any hardware. Because the elements of claim 13 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claim 15; claim 15 does not recite any hardware element to resolve the issue in the independent claim 14. Therefore, claims 15 is also non-statutory under 35 U.S.C. 101.
Regarding claim 16; claim 16 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “a license server,” “a content server” and “a user terminal.” In light of the specification (pages. [5]-[6]), the a license server, the content server and the user terminal can be all construed as software per se since they do not embody any hardware. Because the elements of claim 13 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee), U.S. Pub. Number 2004/0158712.
Regarding claim 1; Lee discloses a method comprising:
identifying, within an open communication multimedia content provisioning network that includes a license server and a content server, a user terminal for (i) receiving multimedia content protected by a digital rights management system and streamed, in encrypted form via the network and (ii) for retrieving the streamed multimedia content, by a browser implementing a multimedia content reader and a content decryption module that decrypts multimedia content that was encrypted according to the digital rights management system (pars. 0091-0095; fig. 7; the media center or set-top box receives an encrypted multimedia content package from the DRM server group in response to a user’s request for non-free multimedia contents; the proxy manager performs initialization for a non-free multimedia content service with the DRM server group and requests a license for sharing multimedia contents among wired/wireless information appliances in the private information network from the DRM server group; whether the license is approved is determined according to business policies of the DRM server group; when the license is approved, the content conversion unit of the proxy manager decrypts session key; the conversion unit of the proxy manager converts the decrypted content package again into multimedia contents having a format suitable for clients in the private information network.), the method comprising:
obtaining, by an authentication server that is incorporated within the license server, an identifier of the content decryption module (par. 0088; client keys are assigned to registered DRM smart clients through the platform authentication unit of the proxy manager.); and 
generating, by the authentication server, a user terminal identifier as a function of the identifier of the content decryption module (par. 0096; fig. 7; the platform authentication unit generates and manages certificates for authenticating the wired/wireless digital information appliances and encryption keys.).
Regarding claim 2; Lee discloses the method according to claim 1, wherein said obtaining comprises accessing predetermined authentication content associated with the digital rights management system, and stored beforehand by a content authentication server the authentication content comprising or allowing access to a rights description object associated with the digital rights management system (par. 0095; fig. 5; when the license is approved, the content conversion unit of the proxy manager decrypts the multimedia content package using the content service session key; the content conversion of the proxy manager converts the decrypted content package again into multimedia contents having a format suitable for clients in the private information network.).
Regarding claim 3; Lee discloses the method according to claim 2, wherein the authentication content generated by encrypting, according to the digital rights management system, a descriptive file containing the rights description object (par. 0104; when the license translated and encrypted by the license translation unit of the proxy manager is received, the rights management unit of the DRM smart client decrypts the encrypted license using the client key received from the proxy manager after registration.).
Regarding claim 4; Lee discloses the method according to claim 3, wherein the authentication content does not include any indication making it possible to access the multimedia content (par. 0104; when the license translated and encrypted by the license translation unit of the proxy manager is received, the rights management unit of the DRM smart client checks whether the multimedia contents are executed to be suitable for the decrypted license, if the license is encrypted and transmitted to the DRM smart client, if an encryption technique is applied.).
Regarding claim 5; Lee discloses the method according to claim 2, further comprising requesting the authentication content by the multimedia content reader, and an address that enables access to the authentication content (par. 0092; fig. 7; the media center or set-top box.).
Regarding claim 6; Lee discloses the method according to claim 2, wherein the authentication content comprises the rights description object associated with the digital rights management system, accessible directly by the multimedia content reader (par. 0092; fig. 7; the media center or set-top box checks whether a proxy manager corresponding to a DRM solution of the received multimedia content package is installed in the media center or set-top box and whether a proxy for a corresponding DRM server group is generated and installs a proxy manager corresponding to the DRM server group if the corresponding proxy manager is not installed.).
Regarding claim 7; Lee discloses the method according to claim 2, comprising, prior to said generating, receiving an authentication request containing a first element identifying the digital rights management system and a second encrypted element generated by the content decryption module, for requesting a license to access the authentication content (par. 0101; fig. 8; the DRM smart client of each of the wired/wireless digital information appliances performs authentication and access control of the wired/wireless digital information appliance with respect to the platform authentication unit of the proxy manager through the authentication and access control unit before a multimedia content service is requested.).
Regarding claim 8; Lee discloses the method according to claim 7, wherein the second encrypted element is a first license challenge, generated by the content decryption module from the rights description object, and cryptographically protected to allow the license server to verify the authenticity and the integrity of the first license challenge (par. 0090; each of the DRM smart clients of the digital information appliances containing the client keys can periodically request the verification of usefulness of a currently assigned client key from the proxy manager while a multimedia content service is provided.).
Regarding claim 9; Lee discloses the method according to claim 7, further comprising: extracting, as a function of the first element, a unique element from the second element after decryption; and allocating the value of the unique element to the content decryption module identifier (par. 0068; each of the clients of the private information network includes a single DRM smart client which can use a number of multimedia contents regardless of each DRM server group having a unique DRM solution; in the case where multimedia contents transmitted in various formats are converted into single-format contents by the proxy manager, since each of the clients need include only a player for executing single-format contents, the system is useful for a private information network comprised of clients having limited computing abilities.).
Regarding claim 10; Lee discloses the method according to claim 9, further comprising sending to the multimedia content reader a message comprising the user terminal identifier and a license to access the authentication content (par. 0105; the DRM smart client reports multimedia content usage details of the client of the private information network to the proxy manager.).
Regarding claim 11; Lee discloses the method according to claim 1, wherein generating comprises applying a cryptographic hash function or an encryption algorithm to the identifier of the content decryption module (par. 0074; a Public Key Infrastructure (PKI) algorithm is used to perform the encryption.).
Regarding claim 12; Lee discloses the method according to claim 1, further comprising: receiving, by the multimedia content reader a message including the user terminal identifier; and providing, by the multimedia content reader, the received user terminal identifier to an application for providing protected and encrypted multimedia content, the user terminal identifier being stored by the application (par. 0078; the DRM smart client in the wired/wireless digital information appliance is a single DRM-only client provided in a client, and is able to operate independently of the DRM solutions of the DRM server groups; the participation and withdrawal of the clients in and from the private information network is controlled by the registration on the platform authentication unit of the proxy manager.).
Regarding claims 14-15; Claims 14-15 are directed to system which have similar scope as claims 1-12. Therefore, claims 14-15 remain un-patentable for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/Primary Examiner, Art Unit 2436